DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roychowdhury (U.S. Patent 5,587,125), in view of Durcan (U.S. Patent 8,043,553).  Regarding Claim 1, Roychowdhury shows that it is known to carry out a method of forming a balloon (Abstract) comprising providing a preform having a circumferential wall that encloses an internal space and preheating the preform while it is held in an open state to a shaping temperature via an inlet of the preform into the internal space and out of an outlet of the preform (Figure 1, step D; Figure 2; Column 4, lines 23-29), and shaping the preheated preform into a balloon (Figure 1, step E).  Roychowdhury does not specifically describe the use of heated gas to heat the preform.  Durcan shows that it is known to heat a preform with circulation of heated gas within the preform (Column 18, lines 57-67; Column 19, lines 1-3).  It would have been obvious to use Durcan’s heated gas as the modality of heating Rowchowdhury’s preform because there is art recognized suitability for heating preforms with heated gas (MPEP 2144.07).

Regarding Claim 3, Rowchowdhury shows the method of claim 2 above, but he does not specifically describe the use of heated gas to heat the preform.  Durcan shows a method wherein a first end section of the preform is held by a first clamping device such that a heated gas can be passed into the preform (element 270).  It would have been obvious to use Durcan’s heated gas as the modality of heating Rowchowdhury’s preform because there is art recognized suitability for heating preforms with heated gas (MPEP 2144.07).
Regarding Claim 4, Rowchowdhury shows the method of claim 3 above, but he does not specifically describe the use of heated gas to heat the preform.  Durcan shows a method wherein the heating of the gas is performed outside the tool in a first heater that is upstream (Column 18, lines 57-67; it is interpreted that the heater is outside the tool).  It would have been obvious to use Durcan’s heated gas as the modality of heating Rowchowdhury’s preform because there is art recognized suitability for heating preforms with heated gas (MPEP 2144.07).
Regarding Claim 18, Rowchowdhury shows the method of claim 1 above, including disclosing that the article is shaped at a desired transition temperature (Column 6, lines 2-8).  It would have been obvious to one of ordinary skill in the art to choose the glass transition temperature of the preform as the desired transition temperature because where the general conditions of a claim are disclosed by the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05 (II)(A)).

s 5-6, 8-10, 12, 14, 16-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roychowdhury and Durcan, in view of Keith (U.S. Patent 5,087,394).
Regarding Claim 5, Roychowdhury shows the method of claim 1 above, but he does not show the claimed tool.  Keith shows that it is known to carry out a method wherein a second end section of the preform protrudes out of the second cone and includes an outlet of the preform, and is held by a second clamping device in an open state during the preheating of the preform so that the gas exist the preform (Figure 6, element 42). It would have been obvious to use Keith’s tool during Roychowdhury’s method because there is art recognized suitability for using a tool with two cone sections to form a medical balloon (MPEP 2144.07).
Regarding Claim 6, Roychowdhury shows the method of claim 1 above, but he does not show the claimed tool.  Keith shows that it is known to carry out a method wherein a second end section of the preform comprising an outlet of the preform is held by a second clamping device and the heated gas or fluid flow from the preform is reduced by a counter pressure applied in outlet (Figure 6, element 42).  It would have been obvious to use Keith’s tool during Roychowdhury’s method because there is art recognized suitability for using a tool with two cone sections to form a medical balloon (MPEP 2144.07).
Regarding Claim 8, Roychowdhury shows the method of claim 2 above, but he does not show the claimed tool.  Keith shows that it is known to carry out a method wherein the first cone is integrated into the first clamping device (Figure 6: both the first cone and first clamping device are in the same mold).  It would have been obvious to use Keith’s tool during Roychowdhury’s method because there is art recognized suitability for using a tool with two cone sections to form anmedical balloon (MPEP 2144.07).
Regarding Claim 9, Roychowdhury shows the method of claim 1 above, but he does not show the claimed tension process.  Keith shows that it is known to carry out a method wherein the shaping comprises applying tension to the preform to stretch the preform in the axial direction (Column 5, lines 30-35).  It would have been obvious to one of ordinary skill in the art 
Regarding Claims 10, 16, and 19, Roychowdhury shows the method of claim 2 above, including Durcan showing radial expansion of the tube (Column 19, lines 4-14), but he does not show axial expansion.  Keith shows that it is known to carry out a method wherein the shaping comprises applying tension to the preform to stretch the preform in the axial direction (Column 5, lines 30-35).  It would have been obvious to one of ordinary skill in the art to use Keith’s stretching during Roychowdhury’s method of making to impart the desired physical characteristics to the final article.
Regarding Claims 12 and 17, Durcan shows the method of claim 2, including one wherein the second end of the tube is closed so that no gas can exit the preform (Figures 8A-8C), meeting applicant’s claim.
Regarding Claim 14, Durcan shows the method of claim 2, including an axial direction that extends horizontally (Figures 8A-8C), meeting applicant’s claim.
Regarding Claim 20, Roychowdhury shows that it is known to carry out a method of forming a balloon (Abstract) comprising providing a preform having a circumferential wall that encloses an internal space and preheating the preform while it is held in an open state to a shaping temperature via an inlet of the preform into the internal space and out of an outlet of the preform (Figure 1, step D; Figure 2; Column 4, lines 23-29), and shaping the preheated preform into a balloon (Figure 1, step E).  Roychowdhury does not specifically describe the use of heated gas to heat the preform or the particular blowing pressure.  Durcan shows that it is known to heat a preform with circulation of heated gas within the preform (Column 18, lines 57-67; Column 19, lines 1-3) and wherein the shaping includes applying pressure of 23 bar (Column 24, lines 42-50).  It would have been obvious to use Durcan’s heated gas as the modality of heating Rowchowdhury’s preform because there is art recognized suitability for heating preforms with heated gas (MPEP 2144.07).  Roychowdhury does not show the claimed .

Allowable Subject Matter
Claims 13 and 15 are allowed.
Claims 7, 11, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 27 August 2021 have been fully considered but they are not persuasive.
Applicant contends that Roychowdhury does not show using a heated gas to preheat the tube.  This is not persuasive because Duran was cited to show this feature.
Applicant contends that Durcan shows using a heated gas during deformation of the tube, presumably arguing that the heated gas is not used during preheating.  This is not persuasive because Durcan discloses that a heated gas is used during preheating (Column 18, lines 10-14, 57-66).
Applicant contends that there is no teaching the parison is open during blow molding (shaping).  This is not persuasive because this is not commensurate in scope with the instant claims (see claims 11-12).
Applicant contends that Roychowdhury’s Figure 2 does not show a tube and first and second cones.  The examiner directs applicant to Figure 2D, where the mold tube is shown with first and second cones on each end of the mold cavity.
Regarding Claim 10, Applicant contends that Keith does not show using gas or fluid pressure to expand the preheated preform radially and axially.  This is not persuasive because Durcan shows radial expansion of a preheated preform, as noted above.  Keith is cited to show that it is known to apply axial expansion to a preheated preform, as noted above.  The claim does not exclusively require that the gas or fluid pressure is the only mechanism by which the preform expands radially and axially.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA HUSON whose telephone number is (571)272-1198.  The examiner can normally be reached on M-F 830a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MONICA ANNE HUSON
Primary Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742